   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 1 of 37



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA




 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY

              Plaintiffs,                     Civil Case No. 18-158
       v.

 U.S. DEPARTMENT            OF   HOMELAND
 SECURITY

              Defendant.


  MEMORANDUM OF POINTS AND AUTHORITIES OF LAW IN SUPPORT OF
PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION
          TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff Public Employees for Environmental Responsibility (“PEER” or

“Plaintiff”) hereby moves for summary judgment pursuant to Federal Rule of Civil

Procedure (“Rule”) 56(b) and Local Rule 7(h) and opposes Defendant U.S.

Department of Homeland Security (“Defendant” or “DHS”)’s Motion for Summary

Judgment.




                                        i
         Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 2 of 37



                                                        TABLE OF CONTENTS




TABLE OF CONTENTS ........................................................................................................................... ii

TABLE OF AUTHORITIES ....................................................................................................................iii

PRELIMINARY STATEMENT............................................................................................................... 1

ARGUMENT ............................................................................................................................................... 2

    I.         THE DELIBERATIVE PROCESS PRIVILEGE IS NOT APPLICABLE TO THE

    WITHHELD MATERIALS ................................................................................................................. 5

          A.       THE WITHHELD DOCUMENTS ARE NOT PREDECISIONAL ............................. 9

          B.       THE WITHHELD DOCUMENTS ARE NOT DELIBERATIVE............................. 15

    II.        SEGREGABILITY.................................................................................................................. 27

CONCLUSION ......................................................................................................................................... 30




                                                                           ii
     Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 3 of 37



                                                      TABLE OF AUTHORITIES

Cases

Ancient Coin Collectors Guild v. United States Dep't of State, 641 F.3d 504 (2011)..... 26

Armstrong v. Exec. Office of the President, 97 F.3d 575 (D.C. Cir. 1996).......................... 30

Arthur Andersen & Co v. IRS, 679 F.2d 254 (D.C. Cir. 1982) ................................................. 16

Batton v. Evers, 598 F.3d 169 (5th Cir. 2010) .............................................................................. 3

Cause of Action Inst. v. United States DOJ, 330 F. Supp. 3d 336 (D.D.C. 2018)...... passim

Citizens for Responsibility & Ethics in Washington v. Nat'l Archives & Records Admin.,

   583 F. Supp. 2d 146 (D.D.C. 2008) ........................................................................................9, 15

Coastal States Gas Corp. v. Department of Energy, 617 F.2d 854 (D.C. Cir. 1980) ...6, 19

Conservation Force v. Jewell, 66 F. Supp. 3d 46 (D.D.C. 2014) ............................................ 16

Cooper Cameron Corp. v. U.S. Dep't of Labor, OSHA, 280 F.3d 539 (5th Cir. 2002) ........ 3

Dep't of the Air Force v. Rose, 425 U.S. 352 (1976) .................................................................. 31

Dudman Communications Corp. v. Department of the Air Force, 815 F.2d 1565 (D.C. Cir.

   1987) .................................................................................................................................................... 24

Ecological Rights Found. v. FEMA, No. 16-cv-05254, 2017 U.S. Dist. LEXIS 197451,

   2017 WL 5972702 (N.D. Cal. Nov. 30, 2017)........................................................................... 4

Elec. Frontier Found. v. U.S. Dep’t of Justice, 739 F.3d 1 (D.C. Cir. 2014) ......................... 29

EPA v. Mink, 410 U.S. 73 (1973) .....................................................................................6, 9, 22, 30

Heartwood, Inc. v. U.S. Forest Serv., 431 F. Supp. 2d 28 (D.D.C. 2006) ............................. 16

Hodge v. FBI, 703 F.3d 575 (D.C. Cir. 2013) ............................................................................... 29

In re Sealed Case, 121 F.3d 729 (D.C. Cir. 1997).......................................................................... 6

John Doe Agency v. John Doe Corp., 493 U.S. 146 (1989) ....................................................... 31


                                                                             iii
     Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 4 of 37



Judicial Watch, Inc. v. Dep't of Justice, 365 F.3d 1108 (D.C. Cir. 2004) ................................ 9

Judicial Watch, Inc. v. U.S. Postal Serv., 297 F.Supp.2d 252 (D.D.C. 2004) ...................... 16

Judicial Watch, Inc. v. United States Dep’t of Defense, 2016 U.S. Dist. LEXIS 11872

   (D.D.C. 2016) ..................................................................................................................................... 19

Lahr v. NTSB, 453 F. Supp. 2d 1153 (C.D. Cal. 2006) ....................................................... 23, 24

Larson v. Dep't of State, 565 F.3d 857 (D.C. Cir. 2009) ............................................................. 3

Loving v. Dep't of Defense, 550 F.3d 32 (D.C. Cir. 2008) ........................................................ 28

Mapother v. Dep’t of Justice, 3 F.3d 1533 (D.C. Cir. 1993) .............................................. 24, 25

Mead Data Cent., Inc. v. Dep't of Air Force, 566 F.2d 242 (D.C. Cir. 1977) ............... 16, 30

Miller v. Casey, 730 F.2d 773 (D.C. Cir. 1984) ............................................................................... 3

Morley v. CIA, 508 F.3d 1108 (D.C. Cir. 2007) .......................................................................4, 14

Nat'l Assoc. of Home Builders v. Norton, 309 F.3d 26 (D.C. Cir. 2002) .............................. 16

Niagara Mohawk Power Corp. v. U.S. Dep't of Energy, 169 F.3d 16 (D.C. Cir. 1999) ...... 3

Niemeier v. Watergate Special Prosecution Force, 565 F.2d 967 (7th Cir. 1977) ........ 19

NLRB v. Sears, Roebuck & Co., 421 U.S. 132 (1975) .................................................................... 6

Paisley v. CIA, 712 F.2d 686 (D.C. Cir. 1983) ................................................................................. 9

Petroleum Info. Corp. v. Dep't of Interior, 976 F.2d 1429 (D.C. Cir. 1992) ..................6, 16

Playboy Enters., Inc. v. Dep't of Justice, 677 F.2d 931 (D.C. Cir. 1982) ....................... 10, 22

Quinon v. Fed. Bureau of Investigation, 86 F.3d 1222 (D.C. Cir. 1996) ...................... 13, 30

Renegotiation Bd. v. Grumman Aircraft Eng’g Corp., 421 U.S. 168 (1975) ........................ 9

Rosenberg v. U.S. Dep’t of Defense, 342 F. Supp. 3d 62 (D.D.C. 2018) .................................. 4

Russell v. Department of the Air Force, 682 F.2d 1045 (D.C. Cir. 1982) ........................... 24

Seife v. United States Dep't of State, 298 F. Supp. 3d 592 (S.D.N.Y. 2018) ...................... 13



                                                                          iv
      Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 5 of 37



Senate of Puerto Rico ex rel. Judiciary Comm. v. U.S. Dep’t of Justice, 823 F.2d 574 (D.C.

    Cir. 1987) ........................................................................................................................................5, 15

Taxation with Representation Fund v. IRS, 646 F.2d 666 (D.C. Cir. 1981) ...................... 19

United States v. Nixon, 418 U.S. 683 (1974) ............................................................................... 20

Valfells v. CIA, 717 F. Supp. 2d 110, 120 (D.D.C. 2010) .......................................................... 30

Vaughn v. Rosen, 523 F.2d 1136 (D.C. Cir. 1975) ............................................................ passim

Statutes

5 U.S.C. § 552....................................................................................................................................1, 3, 5

Other Authorities

DHS, NATIONAL MITIGATION FRAMEWORK, SECOND EDITION 6 (2016) ....................................... 17

DHS, NATIONAL PREVENTION FRAMEWORK, SECOND EDITION (2016) ......................................... 17

DHS, NATIONAL RESPONSE FRAMEWORK, THIRD EDITION (2016) ................................................ 17

GAO-16-243 ELECTROMAGNETIC THREATS 20 (2016)..............................................................8, 17

Nathan Anderson, GAO, Electromagnetic Events Roundtable Discussion: Key GAO

    Findings                      and                   Recommendations                                  (Feb.                    27,                 2019),

    https://www.hsgac.senate.gov/imo/media/doc/Testimony-Anderson-2019-02-

    27.pdf ...................................................................................................................................................... 8

RAND CORP., HOMELAND SECURITY NATIONAL RISK CHARACTERIZATION: RISK ASSESSMENT

    METHODOLOGY                                                                                                                                     (2018),

    https://www.rand.org/content/dam/rand/pubs/research_reports/RR2100/RR2

    140/RAND_RR2140.pdf................................................................................................................ 18

Star Wars: Return of the Jedi (1983) ............................................................................................. 31




                                                                                v
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 6 of 37



                                PRELIMINARY STATEMENT

        The 2015 Strategic National Risk Assessment Findings, Working Papers,

Technical Appendix, and other documentation (collectively, the “SNRA”) is the

Federal Emergency Management Agency (“FEMA”)’s and, by extension, the nation’s,

most comprehensive collection of information on the many risks facing the United

States. It is a plenary literature review of all of the best available information from

publicly available sources concerning the propensity and scope of a vast array of

calamities, and was assembled by a talented team of experts.

        Plaintiff filed this action against Defendant alleging that FEMA violated the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, in connection with Plaintiff’s

September 1, 2017 request for the SNRA. Defendant produced 716 pages of materials

in response to Plaintiff’s FOIA request, redacting large portions under FOIA’s

Exemption 5, which incorporates the common law deliberative process privilege.

Declaration of Paula Dinerstein, Exhibit A (hereinafter “Production”). FEMA has

openly acknowledged the validity of the work it performed in the 2015 SNRA. While

FEMA claims it was never finalized, it is clearly an operative document that has been

repeatedly cited as the factual justification for the various National Planning

Frameworks, as recently as 2018. 1 FEMA promotes work product based on the SNRA

to the public and Congress while concealing the facts and reference materials which

justify them. The agency is telling us that risks exist, and asserting concomitant




1There are five National Planning Frameworks, one for each of FEMA’s five mission areas: Prevention,
Protection, Mitigation, Response, and Recovery. See FED. EMERG. MANAGEMENT AGENCY, NATIONAL
PLANNING FRAMEWORKS (Jan. 30, 2019), https://www.fema.gov/national-planning-frameworks.


                                                 1
       Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 7 of 37



planning strategies, but the only evidence presented is “believe me.” The secrecy that

FEMA has sought in this matter fulfills James Madison’s warning that "[a] popular

Government without popular information, or the means of acquiring it, is but a

Prologue to a Farce or a Tragedy; or, perhaps both." Letter from James Madison to W.T.

Barry (Aug. 4, 1822), in 9 THE WRITINGS OF JAMES MADISON 103 (Gaillard Hunt ed., 1910);

see Standing in the Way of Judicial Review: Assertion of the Deliberative Process

Privilege in APA Cases, 53 ST. LOUIS L.J. 349 (2009).

         This case is not a typical FOIA challenge in which an agency is fighting to

protect politically sensitive or embarrassing materials from making attention-

grabbing headlines. PEER is asking the Department to make public one of its greatest

achievements and make a substantial contribution to the sum of knowledge that

decisionmakers at every level of government need to protect the nation, and that

citizens need to understand the risks they face and the basis for their government’s

decisions on how to address them. There is no national security exemption asserted,

only the sensitivity of deliberations, but there is no risk that the reputations of the

authors, the Department, or the decisionmaking process will be harmed. The only

risk is that the Department fails to publicize one of its greatest tools “to empower

people and the communities they live in to be prepared for any hazard.” Stainsby Decl.

¶ 3.

                                      ARGUMENT

         In FOIA contexts, the normal summary judgment standard where the moving

party has the burden of proof is modified to reflect the information disparities

inherent in litigation over the release of information that the government has, but the



                                            2
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 8 of 37



plaintiff has not seen. 2 The FOIA statute provides that the government has the burden

of proof to justify any withholdings. 5 U.S.C. § 552(a)(4)(B) (“the burden is on the

agency to sustain its action.”). Summary judgment can be granted based on agency

affidavits only where they “describe the justifications for nondisclosure with

reasonably specific detail, demonstrate that the information withheld logically falls

within the claimed exemption, and are not controverted by either contrary evidence

in the record nor by evidence of agency bad faith.” Larson v. Dep't of State, 565 F.3d

857, 862 (D.C. Cir. 2009) (quoting Miller v. Casey, 730 F.2d 773, 776 (D.C. Cir. 1984)).

This modification to the summary judgment standard is warranted because “the

threshold question in any FOIA suit is whether the requester can even see the

documents the character of which determines whether they can be released." Cooper

Cameron Corp. v. U.S. Dep't of Labor, OSHA, 280 F.3d 539, 543 (5th Cir. 2002).

        “Accordingly, the FOIA statute provides that, when the Government withholds

information from disclosure, the agency has the burden to prove de novo that the

information is exempt from disclosure.” Batton v. Evers, 598 F.3d 169, 175 (5th Cir.

2010). This structural disparity underlies the rule that “conclusory and generalized

assertions are not enough” to sustain summary judgment. Niagara Mohawk Power

Corp. v. U.S. Dep't of Energy, 169 F.3d 16, 18 (D.C. Cir. 1999).

        The government’s burden was further heightened by the 2016 FOIA

Improvements Act. See Pub. L. No. 114-185, 130 Stat. 538 (codified at 5 U.S.C. § 552).

Among other amendments, the Act added the requirement that an agency can



2 In general, summary judgment  is appropriate only if there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c).


                                                   3
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 9 of 37



withhold information only if it “reasonably foresees that disclosure would harm an

interest protected” by the claimed exemption. 5 U.S.C. § 552(a)(8)(A)(i)(I). This

heightened standard for withholdings precludes “agency rel[iance] on the technical

application of an exemption, it must now identify a precise reason why the disclosure

of a specific record would harm the interests protected by, in this case, the

deliberative process privilege.” Cause of Action Inst. v. United States DOJ, 330 F. Supp.

3d 336, 354-55 (D.D.C. 2018).

       While there is not yet much case law applying the 2016 amendment, two

additional cases emphasize strict application of the “foreseeable harm” standard:

Rosenberg v. U.S. Dep’t of Defense, 342 F. Supp. 3d 62 (D.D.C. 2018), and Ecological

Rights Found. v. FEMA, No. 16-cv-05254, 2017 U.S. Dist. LEXIS 197451, 2017 WL

5972702 (N.D. Cal. Nov. 30, 2017). Rosenberg adopted the Ecological Rights

Foundation court’s “insistence on strict compliance with the FOIA Improvement Act”

in this District. 342 F. Supp. 3d 62, 78. It held that an agency “must explain how a

particular Exemption 5 withholding would harm the agency's deliberative process.”

Id. An agency “may take a categorical approach—that is, group together like

records—but in that case, it must explain the foreseeable harm of disclosure for each

category.” Id. Such an explanation “must do more than perfunctorily state that

disclosure of all the withheld information—regardless of category or substance—

would jeopardize the free exchange of information between senior leaders within and

outside of the [agency]." Id. at 79. The opacity of an affidavit explanation may prevent

the court from adequately applying the substantive tests. See Morley v. CIA, 508 F.3d

1108, 1126-27 (D.C. Cir. 2007). While the level of specificity required is a matter of



                                           4
     Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 10 of 37



judicial discretion, “it is enough to observe that where no factual support is provided

for an essential element of the claimed privilege or shield, the label 'conclusory' is

surely apt.” Senate of Puerto Rico ex rel. Judiciary Comm. v. U.S. Dep’t of Justice, 823

F.2d 574, 585 (D.C. Cir. 1987) (emphasis in original).

        In this case, the assertions by the agency are just the kind of bare assertions of

the statutory standards which the FOIA Improvements Act sought to eliminate. The

declarants themselves may lack the capacity to provide more. While the admissibility

of Defendant’s declarations is not challenged, their evidentiary value bears scrutiny.

Gregory Bridges joined FEMA on August 21, 2018, after all three stages of the

production were completed on June 25, 2018. Bridges Decl. ¶ 1. He became Acting

Chief of the Disclosure Branch at FEMA on February 18, 2019, a mere 11 days before

his declaration was filed. Similarly, Leiloni Stainsby has only held her position as

Acting Director for the National Preparedness Directorate since July 2018, which also

postdates all three productions. Stainsby Decl. ¶ 1. While Stainsby has been “with the

Department [of Homeland Security]” since November 2011, and may have been

involved in the creation of the SNRA, it is unclear from Defendant’s motion papers

what her personal knowledge of the SNRA process is based on.

I.      THE DELIBERATIVE PROCESS PRIVILEGE IS NOT APPLICABLE TO THE
        WITHHELD MATERIALS

        Assertion of Exemption 5 requires an agency to demonstrate that a document

is both predecisional and deliberative. Vaughn v. Rosen, 523 F.2d 1136, 1144 (D.C. Cir.

1975). It must also demonstrate that “disclosure would harm an interest protected

by” Exemption 5. 5 U.S.C. § 552(a)(8)(A)(i)(I). “Both requirements stem from the

privilege's ‘ultimate purpose[, which] . . . is to prevent injury to the quality of agency


                                            5
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 11 of 37



decisions’ by allowing government officials freedom to debate alternative approaches

in private.” In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir. 1997) (citing NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 151 (1975) (alterations in original)).

       It is “beyond dispute” that the deliberative process grounds for Exemption 5

withholdings do not protect “[u]nevaluated factual reports or summaries of past

administrative determinations . . . used by decisionmakers in coming to a

determination.” Vaughn, 523 F.2d at 1143. Sensitive “deliberative or policymaking

processes” are protected, while “purely factual, investigative matters” are not. EPA v.

Mink, 410 U.S. 73, 89 (1973). “To fall within the deliberative process privilege,

materials must bear on the formulation or exercise of agency policy-oriented

judgment.” Petroleum Info. Corp. v. Dep't of Interior, 976 F.2d 1429, 1435 (D.C. Cir.

1992) (citation omitted; emphasis in original). The privilege “is centrally concerned

with protecting the process by which policy is formulated.” Id. (emphasis in original).

       Purely factual materials are not shielded unless “the material is so inextricably

intertwined with the deliberative sections of documents that its disclosure would

inevitably reveal the government's deliberations.” In re Sealed Case, 121 F.3d at 737.

Ultimately the standard to determine whether a document is both “predecisional” and

“deliberative” is “whether the document is so candid or personal in nature that public

disclosure is likely in the future to stifle honest and frank communication within the

agency.” Coastal States Gas Corp. v. Department of Energy, 617 F.2d 854, 866 (D.C. Cir.

1980). Under the FOIA Improvements Act of 2016, a demonstration of reasonably

foreseeable harm from disclosure should be made for each withholding.




                                           6
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 12 of 37



       Even if the withheld documents were found to be both predecisional and

deliberative, FEMA does not meet the requirement that their disclosure would create

foreseeable harm to the deliberative process. The version of the SNRA which Plaintiff

requested is a completed document which all persons involved expected to be made

public. This is explicit in the unredacted cover letter for the SNRA Findings, which

explains to the reader “[t]he following represents a fully adjudicated draft of the 2015

Strategic National Risk Assessment (SNRA) Findings document.” Production at

000070 (emphasis added). After a redacted paragraph the page continues “[t]he 2015

SNRA supporting documentation which substantiates the 2015 SNRA Findings is also

being provided.” Id. An unredacted release could not chill the free and frank

discussion of those who created them, because the internal deliberations were

already “fully adjudicated.” Id.

       It is in all but name a final document, and has been relied upon by the agency

in subsequent materials and communications with Congress. For example, at a

roundtable discussion hosted by the Government Accountability Office (“GAO”) on

February 27, 2019, GAO Acting Director Nathan Anderson summarized three reports

it had issued from 2016-2019 on electromagnetic threats. Acting Director Anderson

explained that GAO’s recommendation to DHS that it work with federal and industry

partners to collect and analyze information on risk was implemented by FEMA’s

completion of the 2015 update to the SNRA: “In June 2016, DHS reported that the

department completed the planned refresh of the Strategic National Risk Assessment,

which incorporated information on potential impacts to the power system from

electromagnetic events.” Nathan Anderson, GAO, Electromagnetic Events Roundtable



                                           7
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 13 of 37



Discussion:   Key    GAO    Findings    and       Recommendations     (Feb.   27,   2019),

https://www.hsgac.senate.gov/imo/media/doc/Testimony-Anderson-2019-02-

27.pdf (discussing GAO-16-243 ELECTROMAGNETIC THREATS 20 (2016)).

       Even according to FEMA, the document was final but for approvals from

officials outside of the process of creating it. Plaintiff is not attempting to wrest candid

emails or meeting notes of heated debates on climate change, the threat of right-wing

extremism, or forest management. These are the sorts of deliberations that

Exemption 5 and the deliberative process privilege can and should protect so that

politically sensitive topics can be discussed without fear of public exposure or

reprisal. The SNRA Findings also emphasize that “the assessment treated impact

categories separately (e.g. economic impacts are reported separately from fatality

impacts). This allowed stakeholders to apply their own expert judgments to the

findings and decide how those findings should inform core capabilities in the Goal.”

Production at 000084. Clearly the deliberative process was completed by the time

this document was created.

       When faced with close calls on the deliberative nature of withheld materials,

“resort to the purposes underlying the deliberative-process privilege clears away any

misgivings.” Cause of Action Inst., 330 F. Supp. 3d at 354. The privilege serves three

purposes:

       (1) to encourage open, frank discussions on matters of policy between
       subordinates and superiors; (2) to protect against premature
       disclosure of proposed policies before finally they are adopted; and (3)
       to protect against public confusion that might result from disclosure of
       reasons and rationale that were not in fact ultimately the grounds for
       an agency's action.




                                              8
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 14 of 37



Citizens for Responsibility & Ethics in Washington v. Nat'l Archives & Records Admin.,

583 F. Supp. 2d 146, 156 (D.D.C. 2008). Asserting the deliberative process privilege

for all materials “that relate[] in some way to an agency's predecisional

correspondence would fly in the face of the general directive that the Act's

exemptions be ‘narrowly construed.’” Judicial Watch, Inc. v. Dep't of Justice, 365 F.3d

1108, 1113 (D.C. Cir. 2004) (citations omitted).

       A.      THE WITHHELD DOCUMENTS ARE NOT PREDECISIONAL

       Documents are only protected from disclosure under Exemption 5 where they

expose agency deliberations preceding a particular policy decision or that were part

of a deliberative process concerning a potential policy decision, in such a way that

agency staff would be less likely to candidly express opinions amongst themselves. A

document is only predecisional if was created "[a]ntecedent to the adoption of an

agency policy." Jordan v. U.S. Dep't of Justice, 591 F.2d 753, 774, (D.C. Cir. 1978). The

court must “be able to pinpoint an agency decision or policy to which these

documents contributed.” Paisley v. CIA, 712 F.2d 686, 698 (D.C. Cir. 1983) (citing EPA

v. Mink, 410 U.S. 73, 89-91 (1973)), vacated in part on other grounds, 724 F.2d 201

(D.C. Cir. 1984).

       To determine whether a document is predecisional, the agency’s

administrative process must be examined, as well as the document’s role in that

process. See Renegotiation Bd. v. Grumman Aircraft Eng’g Corp., 421 U.S. 168, 172-79

(1975) (examining role of reports of facts and recommendations prepared by

regional staff of the Renegotiation Board in deciding whether certain Government

contractors have earned, and must refund, "excessive profits" on their Government



                                           9
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 15 of 37



contracts); Playboy Enters., Inc. v. Dep't of Justice, 677 F.2d 931, 935 (D.C. Cir. 1982)

(“the deliberative process privilege is dependent upon the individual document and

the role it plays in the administrative process”).

       In this case there was no ultimate policy decision, or even a process of

formulating a policy, which disclosure of the SNRA might harm. There has been no

showing that the SNRA contained specific policy recommendations or led to any

policy decision. Moreover, FEMA makes clear that the SNRA was intended to be a

stand-alone document to be publicly released to aid communities in emergency

planning, and therefore was not merely a pre-decisional document feeding into any

purported policy process. See Production 000069 (“the nation’s preparedness is

dependent upon whole community partners understanding the risks”); Stainsby Decl.

at ¶ 3. Furthermore, the findings of the 2015 SNRA were intended to “be summarized

for public dissemination,” and the full documentation of the 2015 SNRA was meant to

be “closely scrutinized by responsible leadership, reviewers in the U.S. risk science

and policy communities, and state, local, tribal, and territorial planners and

emergency managers.” Production 000011. This was not a deliberative document, but

one intended to be utilized by policymakers and planners outside the federal

government.

       FEMA appears to claim that the SNRA was pre-decisional to the 2015 National

Preparedness Goal, but also somewhat contradictorily that it was pre-decisional to

itself because it was a draft that never received final approval, even though it was

subsequently relied on in published FEMA documents. The court should find that the

requested documents are not pre-decisional because they are sufficiently “final” to be



                                           10
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 16 of 37



released, or alternately that there is no final “policy” decision to which the SNRA is

pre-decisional. The agency cannot simultaneously claim on the one hand that the

SNRA is pre-decisional because it was never finalized and thus remained inchoate and

ineffective, and on the other that it was pre-decisional because it was employed as the

“analytical foundation” of the final published National Preparedness Goal and the

Planning Frameworks. Stainsby Decl. at ¶3. While the materials may never have

received approval from the Secretary of Homeland Security, they are “a fully

adjudicated draft.” Production at 000070 (emphasis added).

        In addition, FEMA’s declarant has not shown that, as claimed, she actually has

personal knowledge of the process of creating the SNRA documents or how they fit

into FEMA’s decisionmaking processes. Stainsby Decl. ¶ 2. Thus, she cannot attest to

the documents being pre-decisional or deliberative. According to the Stainsby

Declaration, in the process of developing the SNRA, “the NIC forwarded the SNRA

Documents to several offices 3 throughout FEMA for review, including my office, the

National Preparedness Assessment Division.” This means that the declarant was only

a side player during the development of the SNRA and has no personal knowledge of

how it was reviewed or discussed in other offices or agencies. Stainsby continues “[t]o

my knowledge, the NIC did not send the SNRA Documents through the formal

concurrence process and NPD leadership did not approve them.” Stainsby Decl. ¶ 6

(emphasis added). She does not exclude the very plausible possibility, given her role,

that this could have occurred without her knowledge. While the Bridges Declaration



3“FEMA’s Office of External Affairs, Office of Chief Counsel, National Preparedness Directorate, and
Office of Response and Recovery” (footnote in original)


                                                11
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 17 of 37



states that those documents could not “become final without formal federal

interagency concurrence and senior-level White House approval,” Bridges Decl. ¶ 10,

it is not clear what this really means or how it squares with the reliance on these

documents in official agency publications. Nor does either declaration provide any

details of the concurrence and approval process or cite to any agency policy or

regulations implementing it.

       Defendant asserts that these materials are predecisional “given that none of

the documents ever received final approval by those responsible for giving such

approval” without defining “those responsible” or the form which approval had to

take. Def’s Br. at 4. Defendant states that “the decisionmaking process concluded

without any final decision or finalized documents;” however there is nothing in the

record to indicate what the process was or that it actually concluded or how or why.

Id., at 5. This also contradicts the assertion that the document was “generated as part

of a continuing process of agency decisionmaking,” id. at 4, because a concluded

decisionmaking process is by definition no longer continuing.

       The Vaughn Index contains precious little information about the predecisional

nature of the withholdings. Multiple documents are withheld on the basis of a single

boilerplate and conclusory justification, that “This document is a draft and didn't

complete the review process in order to be finalized.” Docket No 23-2 at 1, 3-4, 6, 7,

24, 37 (hereinafter “Index” or “Vaughn Index”). The agency relies on this statement to

withhold all “differences between the 2011 SNRA and the draft 2015 SNRA Findings

document.” Id. The alleged harm is that disclosure would “would discourage the

expression of candid opinions and inhibit the free and frank exchange of information



                                          12
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 18 of 37



among agency personnel.” Id. There is no more particularized reasoning for any

individual withholding, only one-line descriptions of withheld information. One of the

withholdings is from the table of contents of the SNRA Technical Appendix: every

entry under “New and/or Updated Risk Summary Sheets” has been redacted, along

with the text of those pages. Production 000114. It is not explained how disclosure of

even the subjects of the Risk Summary Sheets, let alone their contents, “would

discourage the expression of candid opinions and inhibit the free and frank exchange

of information among agency personnel.” Index at 1, 3-4, 6, 7, 24, 37. This is

particularly spurious reasoning when the Summary Sheet authors (who are

unnamed) were told in advance that “[d]ata providers should expect that the risk

summary sheets documenting the source data and analysis supporting their top level

estimates will be scrutinized by the public, experts in the U.S. risk technical

community, and state, local, tribal, and territorial planners and emergency

managers.” Production 000012.

       "What constitutes a 'reasonable' level of specificity in a Vaughn affidavit varies

depending on the particular context, and specifically, which exemption is being

invoked. Seife v. United States Dep't of State, 298 F. Supp. 3d 592, 607 (S.D.N.Y. 2018)

(internal quotations omitted). “Vaughn submissions are insufficient, however, where

‘the agency's claims are conclusory, merely reciting statutory standards, or if they are

too vague or sweeping.’” Id. (quoting Quinon v. Fed. Bureau of Investigation, 86 F.3d

1222, 1227 (D.C. Cir. 1996). In this case, every stage of the analysis which Plaintiff and

the Court must undertake to determine whether the withholdings comply with

Exemption 5 is impeded by the boilerplate nature of the agency’s affidavits. While the



                                           13
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 19 of 37



Vaughn Index itemizes all of the hundreds of redactions made across almost every

page of the production, its reasoning is monolithic and does little more than recite the

standard:

        This document is a draft and didn't complete the review process in
        order to be finalized. The withheld information contains factual
        information that is so entangled with the analyses and conclusions that
        release would reveal specific threats and hazards which are pre-
        decisional and part of the deliberative process, and may not reflect
        FEMA's current position regarding risks. Disclosure of this deliberative
        and pre-decisional information would discourage the expression of
        candid opinions and inhibit the free and frank exchange of information
        among agency personnel.

        Index at 1, 3, 4, 6, 7, 24, 37. This explanation does not jive with the cover sheet

in the production, which explains that the enclosed “represents a fully adjudicated

draft of the 2015 Strategic National Risk Assessment (SNRA) Findings document.”

Production at 000070 (emphasis added). No attempt is made to explain how

disclosure of this fully adjudicated technical documentation could chill candid

expression between the experts at FEMA.

        A comparable Vaughn Index was presented in Morley v. Central Intelligence

Agency, 508 F.3d 1108 (D.C. Cir. 2007). In that case the CIA provided a Vaughn Index

and declaration supporting it with only “minimal information” that “provide[d] the

court with no way of knowing if the CIA has properly applied [Exemption 5] in

exempting material from the two records identified.” Id. at 1127. 4 The Agency also

“provided no hint of a final agency policy its ‘predecisional’ material preceded.” Id.




4 The provided information was more robust than FEMA’s in this case. The CIA informed the court that
“recommendations - concerning the waiver of certain reinvestigation methods” were being withheld
under Exemption 5, whereas FEMA has only stated that the factual materials withheld were culled
from a larger set of facts by agency analysts.


                                                14
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 20 of 37



The included declaration from the agency must provide “factual support” for the

claim that the decisionmaking process would be harmed by release and at least a

basic description of why an employee would be less likely to provide accurate

information in a fully adjudicated draft report that only lacked political approval. Id.

(citing Senate of Puerto Rico ex rel. Judiciary Comm. v. United States DOJ, 823 F.2d 574,

585 (D.C. Cir. 1987)).

       B.      THE WITHHELD DOCUMENTS ARE NOT DELIBERATIVE

               1.        The Withheld Documents Do Not Involve Policy Discussions

        Even assuming the agency met its burden to show that the withheld material

is predecisional, it has not met its burden to prove that it is deliberative. “A record is

not protected merely by virtue of being a relevant predecisional communication.”

Cause of Action Inst. v. United States DOJ, 330 F. Supp. 3d 336, 353-54 (D.D.C. 2018)

(citing Citizens for Responsibility and Ethics in Wash. v. U.S. Dep't of Homeland Sec., 648

F. Supp. 2d 152, 158-59 (D.D.C. 2009) (requiring disclosure of redactions in which "no

agency policy is being debated or discussed" even though the "redactions are, in the

most general sense, part of an intra-agency discussion relating" to agency's response

to media inquiry). A document is deliberative when it “makes recommendations or

expresses opinions on legal or policy matters.” Vaughn v. Rosen, 523 F.2d 1136, 1144

(D.C. Cir. 1975) (emphasis added). The anemic explanations in the declarations and

Vaughn Index here do not demonstrate that these requirements are met.

       Instead, FEMA relies mainly on its claim that the 2015 SNRA is a nonfinal draft.

However, “[e]ven if a document is a draft of what will become a final document, the

court must also ascertain whether the document is deliberative in nature.” Arthur



                                            15
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 21 of 37



Andersen & Co v. IRS, 679 F.2d 254, 257-58 (D.C. Cir. 1982) (internal quotation marks

omitted). Thus, draft documents are neither per se exempt nor presumptively

privileged. Judicial Watch, Inc. v. U.S. Postal Serv., 297 F.Supp.2d 252, 261 (D.D.C.

2004) (citing Arthur Andersen, 679 F.2d at 257 and Mead Data Cent., Inc. v. Dep't of Air

Force, 566 F.2d 242, 261-62, (D.C. Cir. 1977)); see also Conservation Force v. Jewell, 66

F. Supp. 3d 46, 60 (D.D.C. 2014) (draft designation alone does not establish that any

document is predecisional and deliberative). Drafts which do not reflect “an agency's

preliminary positions or ruminations about a particular policy judgment" are not

deliberative. Heartwood, Inc. v. U.S. Forest Serv., 431 F. Supp. 2d 28, 37 (D.D.C. 2006)

(quoting Nat'l Assoc. of Home Builders v. Norton, 309 F.3d 26, 39 (D.C. Cir. 2002)

(internal quotation marks omitted)).        The withheld documents here are not

“preliminary positions or ruminations,” since the documents have been used to

support official agency publications, and they have not been shown to be about policy

judgments.

       FEMA claims that these documents are deliberative “because they consist of

proposed factual findings, proposed assessments of information pertaining to threats

and hazards, and other opinions, recommendations, and proposed conclusions made

by the authors.” Bridges Decl. ¶ 11;, Deft. Br. at 5 However, there is no showing that

any or all of such material involves policy discussions or “bear[s] on the formulation

or exercise of agency policy-oriented judgment” required to meet the requirements

of the FOIA exemption. Petroleum Info. Corp., 976 F.2d at 1435.

       On the contrary, the production itself makes clear that the SNRA is a factual

tool to be generally available to any number of decisionmakers to assist in any kind



                                           16
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 22 of 37



of decision. See Production 000069 (“the nation’s preparedness is dependent upon

whole community partners understanding the risks”). The documents explicitly state

that “[n]o effort was made to create a single ‘risk judgment’ for any event type,” which

“allows stakeholders to apply their own expert judgments to the findings.” Production

000058. Furthermore, the findings of the 2015 SNRA were intended to “be

summarized for public dissemination,” and the full documentation of the 2015 SNRA

was meant to be “closely scrutinized by responsible leadership, reviewers in the U.S.

risk science and policy communities, and state, local, tribal, and territorial planners

and emergency managers.” Production 000011. To comply with FEMA’s Scientific

Integrity and Information Quality policies, the 2015 SNRA “rel[ied] upon the peer and

public review requirements of these standards as the primary means to ensure

quality control.” Production 000011. The agency has decisively failed to meet its

burden of proof.

        While the SNRA did not itself discuss policy conclusions or recommendations,

its plenary literature review and body of factual information have been cited by FEMA

or DHS on a number of occasions. 5 The Government Accountability Office (“GAO”) has

also cited the SNRA as a source of information regarding threats the nation faces from

Electromagnetic Pulse (EMP) weaponry, a threat not appearing in the 2011 edition of

the SNRA. See GAO-16-243 ELECTROMAGNETIC THREATS 20 (2016). The broad range of




5 DHS, NATIONAL PREVENTION FRAMEWORK, SECOND EDITION 4 (2016) (“Results of the Strategic National

Risk Assessment (SNRA), contained in the second edition of the National Preparedness Goal, indicate
that a wide range of threats and hazards continue to pose a significant risk to the Nation”); id. at 23-25
(listing planning considerations specific to terrorist threats identified by the SNRA); DHS, NATIONAL
MITIGATION FRAMEWORK, SECOND EDITION 6 (2016) (citing SNRA as evidence of ongoing threats in
National Preparedness Goal); DHS, NATIONAL RESPONSE FRAMEWORK, THIRD EDITION 7 (2016).


                                                   17
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 23 of 37



subsequent publications by DHS and others which have gleaned factual information

from the 2015 SNRA suggest that it does not contain specific policy stances, but

general information which can and should be used by a broad audience.

       The 2015 SNRA also forms the core of the agency’s current thinking as

reflected in a 2018 report prepared for DHS by the RAND Corporation. In 2016, DHS’s

Office of Policy—Strategy, Plans, Analysis, and Risk (SPAR) asked the RAND National

Defense Research Institute (NDRI) to design and implement a homeland security

national risk assessment to help inform DHS strategic planning by identifying and

characterizing natural hazards and threats to the nation. See RAND CORP., HOMELAND

SECURITY NATIONAL RISK CHARACTERIZATION: RISK ASSESSMENT METHODOLOGY (2018),

https://www.rand.org/content/dam/rand/pubs/research_reports/RR2100/RR214

0/RAND_RR2140.pdf (preface). The report that RAND produced in 2018:

       drew on the 2011 Strategic National Risk Assessment (SNRA)
       documentation files held by DHS Policy (DHS, Office of Policy, no date),
       an overview briefing of the 2012 HSNRC (DHS, 2014a), the 2015 SNRA
       results that built on the prior analyses (DHS, 2014b), and the 2014
       Flows study conducted in support of the 2014 QHSR (DHS, no date).

       Id. RAND’s report used “[t]he 2015 SNRA [a]s the starting point for data

collection” which “[i]n some cases, such as the assessment of natural disaster hazards,

. . . ultimately provided as many as half the citations used in the final risk

characterization.” Id. at 34. Not only has the SNRA been relied upon by DHS and its

contractors in generating current threat assessments, thus reflecting FEMA’s current

position regarding risks.

       Even assuming (contrary to fact) that the SNRA did contain policy-oriented

judgments, “a document that is predecisional at the time of preparation may lose



                                          18
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 24 of 37



exempt status if ‘adopted, formally or informally, as the agency position on an issue

or is used by the agency in its dealings with the public.’” Taxation with Representation

Fund v. IRS, 646 F.2d 666, 678 (D.C. Cir. 1981) (quoting Coastal States, 617 F.2d at

866; citing Sears, 421 U.S. at 161). While the rule against secret agency law expressed

in Sears deals with legal memoranda which are withheld by agencies as deliberative,

“where an underlying memorandum is expressly relied on in a final agency

dispositional document, even though only part of it is expressly reproduced, . . . a

presumption in favor of disclosability of the memorandum as a whole is created.”

Niemeier v. Watergate Special Prosecution Force, 565 F.2d 967, 973 (7th Cir. 1977)

(adopted in D.C. by Judicial Watch, Inc. v. United States Dep’t of Defense, 2016 U.S. Dist.

LEXIS 11872 (D.D.C. 2016). Here, the SNRA has been explicitly referenced and its

conclusions adopted in subsequent FEMA and DHS public documents, and therefore

has lost any exempt status it may have had. The SNRA should be produced in full.

               2.     There Is No Foreseeable Harm Because There Are No
                      Deliberations to Chill by Disclosure.

       A document is deliberative when it “makes recommendations or expresses

opinions on legal or policy matters.” Vaughn v. Rosen, 523 F.2d 1136, 1144 (D.C. Cir.

1975). For a document to be “deliberative” requires it to "reflect the personal

opinions of the writer rather than the policy of the agency." Coastal States Gas Corp. v.

Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980). “To test whether disclosure of a

document is likely to adversely affect the purposes of the privilege, courts ask

themselves whether the document is so candid or personal in nature that public

disclosure is likely in the future to stifle honest and frank communication within the

agency; ‘Human experience teaches that those who expect public dissemination of


                                            19
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 25 of 37



their remarks may well temper candor with a concern for appearances and for their

own interests to the detriment of the decisionmaking process.’” Id. (quoting United

States v. Nixon, 418 U.S. 683, 705 (1974)).

       The concern about tempered candor which lies at the heart of deliberative

privilege jurisprudence is absent in this case. It bears repeating that the material

requested by FOIA “represents a fully adjudicated draft of the 2015 Strategic National

Risk Assessment.” Production at 000070. An unredacted release could not chill the

free and frank discussion of those who created it, because the internal deliberations

took place prior to the creation of this draft.

       The only analysis of the potential harm to the interests protected by

Exemption 5 by the release of the redacted material in Ms. Stainsby’s Declaration is

the following block quote, which is repeated almost verbatim six times by Ms.

Stainsby in reference to each withholding:

       This document contains data and factual information that is so
       entangled with the analyses and conclusions that release would reveal
       specific threats and hazards which are pre-decisional and part of the
       deliberative process, and may not reflect FEMA’s current position
       regarding the risks and their impacts on the United States. Disclosure
       of this deliberative and pre-decisional information would discourage
       the expression of candid opinions and inhibit the free and frank
       exchange of information among agency personnel.

See Stainsby Decl. ¶ 6, 8, 10, 14, 16, 18. It makes no sense for the agency to withhold

“data and factual information” because it is “entangled [with] analyses and

conclusions,” but not withhold, or even identify, the purported analyses and

conclusions themselves.       In addition, “specific threats and hazards” cannot

themselves be “predecisional.” Apart from not applying the exemption to specific

withheld material as required, this boilerplate response does not reveal any actual


                                           20
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 26 of 37



deliberations that should be protected or whose disclosure would cause harm to the

agency, or how and why such harm would occur.

       The only additional support for any foreseeable harm from disclosure is the

agency’s statements that release “may cause confusion to the public as to the actual

threats and hazards perceived by FEMA and the agencies with which it consults,” see

Def.’s Statement of Material Facts ¶ 8; Def’s Br. 6; Bridges Decl. ¶ 12; which is equally

hollow, conclusory, and contradicted by the agency’s public reliance on the withheld

material. See n. 5, supra.

       The core concerns of the deliberative process privilege are only raised by

Defendant in passing by the boilerplate justifications of the Vaughn Index. Not only

has Defendant failed to meet its burden to show harm from release, but it is

unreasonable to conclude that there are any sensitive deliberations in unreleased

final drafts which have passed the adjudicative process and whose anonymous

authors knew in advance they would be made public. Further, as a factual document

whose undisclosed findings are repeatedly relied upon by the agency and its

contractors, it is clear that the publication of the SNRA will not confuse the public as

to FEMA’s position on which threats to America bear concern. The scientific facts

relied on in 2014 and 2015 when the SNRA was drafted have not changed so much.

Because there is no possible injury to the integrity of the agency’s deliberative

processes, the 2015 SNRA should be released in full.

               3.     That the Factual Material was Culled from a Larger Set of Facts
                      Does Not Make it Deliberative or Provide Grounds to Withhold
                      Production.




                                           21
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 27 of 37



       Defendant argues that it can withhold even purely factual material in the

withheld documents. Factual material normally must be disclosed even if the rest of

the document is deliberative. See e.g. EPA v. Mink, 410 U.S. at 89. Defendant argues

that the factual material in the SNRA should be withheld regardless because the

material “is included in documents through the exercise of judgment calls requiring

extracting facts from a larger set of facts.” Def’s Br. at 5. The SNRA allegedly and

“represents the judgment of what the authors thought were pertinent facts but might

not be thought of as pertinent by any FEMA official with authority to finalize these

documents.” Def’s Br. at 5-6; Bridges Decl. ¶ 10-11. This claim, while critical to the

agency’s argument, is not further explained, and is impossible for Plaintiff to evaluate.

Senior FEMA officials with the authority to finalize these documents have relied on

their information, confirming that the facts selected by the SNRA authors are still

thought of as pertinent. See Section A.2, supra (discussion of citations to SNRA from

2016-18). There is no evidence that any part of the SNRA was rejected or superseded

by the agency, and the use of its conclusions by the agency and its contractors up to

the present time indicates otherwise.

       The “culling of facts” argument is also impossible to evaluate given the

minimal explanation given by the agency. While there is a limited exception to the

rule that purely factual information is not protected by the deliberative process

privilege, its scope is not so broad as to encompass any selection of facts. “Anyone

making a report must of necessity select the facts to be mentioned in it; but a report

does not become a part of the deliberative process merely because it contains only

those facts which the person making the report thinks material.” Playboy Enters., Inc.



                                           22
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 28 of 37



v. Dep't of Justice, 677 F.2d 931, 935 (D.C. Cir. 1982). Some more detailed explanation

of how the factual material is quintessentially “deliberative” must be provided.

Nevertheless, Defendant conclusorily claims that disclosure of the facts which were

relied upon, including even the references in the footnotes, will irreparably harm the

deliberative process within FEMA.

       The National Transportation Safety Board was not availed by a similar

argument in Lahr v. NTSB, 453 F. Supp. 2d 1153 (C.D. Cal. 2006). In that case, the NTSB

argued that the "selection of these data culled from hundreds of pages of data give an

indication of the preliminary thoughts of how data may be used in the simulation

program." Id. at 1187. The argument was “essentially . . . that the release of this data,

would reveal the deliberative process, because some staff member selected this

specific data for a reason.” Id. (emphasis in original). The NTSB also argued, as FEMA

does here, that “without the protection provided by the exemption, full and frank

discussion of options and opinions so vital to the decision-makers would be

impossible.” Id. (quoting agency declarations). The Lahr court rejected this

explanation as “only tautological support for this proposition, not an explanation or

description of the communicative or evaluative procedures the NTSB followed in

doing its ‘culling.’” Id. The court ruled that:

       the agency must show that the deliberative process (or at least part of
       it) can be determined from the data alone. Thus, for example,
       information about how data was evaluated, by whom, and how
       differing views or results were communicated within the investigative
       team might have established a stronger basis for defendants' claim of
       exemption.

       Defendants have failed to carry their burden that what has been
       withheld "represent[ed] the mental processes of the agency in
       considering alternative courses of action prior to settling on a final


                                             23
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 29 of 37



       plan." Nat'l Wildlife Fed'n, 861 F.2d at 1122. Defendants' contention
       would invite agencies to claim that the mere notion that one set of facts
       was culled from a larger set of facts always and necessarily renders the
       culled material evidence of the agency's deliberative process.

Id. (emphasis added). FEMA’s boilerplate claim that “the Bridges Declaration makes

clear that the factual information here was culled from a larger set of facts” is

precisely the outcome that Lahr was afraid of. Deft. Br. at 6. It is conclusory because

it does not describe what the larger set of facts was, how the information was culled,

for what purpose, or by whom. No details are provided. It is tautological because any

“set” of facts is by definition “culled” from a larger set of facts. Court rules against the

introduction of irrelevant evidence, for example, accept this as a given: any factual

record will necessarily cull irrelevant facts. In this instance, FEMA will not even

provide references to public documents contained in the production, presumably

because the references were “culled” from the universe of potentially relevant

publications in an earlier stage of the drafting of the SNRA. 6

       Other cases cited by Defendant allowing withholding of factual material are

inapplicable. Mapother v. Dep’t of Justice, 3 F.3d 1533 (D.C. Cir. 1993), built on prior

cases that justified withholding drafts of agency work product because releasing both

a draft and a final public version could reveal which facts the agency decided to

include or exclude at which stage of a document’s development:

       In Russell v. Department of the Air Force, 682 F.2d 1045 (D.C. Cir. 1982),
       and again in Dudman Communications Corp. v. Department of the Air
       Force, 815 F.2d 1565 (D.C. Cir. 1987), we shielded from disclosure draft
       versions of official Air Force histories. Each history covered certain Air
       Force operations conducted during the Vietnam War and was produced


6 The Vaugn Index attached to the Bridges Declaration contains 429 redactions of “reference”
information, predominantly footnotes.


                                            24
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 30 of 37



        to inform future policy decisions. Russell, 682 F.2d at 1046, 1047;
        Dudman Communications, 815 F.2d at 1566. In Russell, we reasoned
        that "disclosure of the material sought … would reveal the Air Force's
        deliberative process" because "a simple comparison between the pages
        sought and the [final, published] document would reveal what material
        supplied by subordinates senior officials judged appropriate for the
        history and what material they judged inappropriate." 682 F.2d at
        1049; see also Dudman Communications, 815 F.2d at 1569 (reaffirming
        Russell's rationale).”

3 F.3d at 1538. Here there is no final version to compare the draft to, and only one

draft is at stake. Furthermore, FEMA’s full disclosure of the STRATEGIC NATIONAL RISK

ASSESSMENT 2015 UPDATE: BACKGROUND & GENERAL GUIDANCE, STRATEGIC NATIONAL RISK

ASSESSMENT 2015 QUALITATIVE DATA INSTRUCTIONS, and STRATEGIC NATIONAL RISK

ASSESSMENT 2015 RISK SUMMARY SHEET INSTRUCTIONS                   AND   TEMPLATE (collectively

hereinafter “Guidance”) has already caused whatever attenuated harm to

decisionmaking processes which FEMA has alleged. See infra this section.

        Mapother itself dealt with fact summaries prepared to assist a specific

decisionmaker with “the making of a discretionary decision.” 3 F.3d at 1539. The

SNRA, while a factual “summary” of a number of threats, is not the kind of special-use

fact memo intended to inform a specific discretionary decision that Mapother

withheld. That case was about specific evidence compiled by the Department of

Justice for the Attorney General to determine that a certain individual should be

barred from entering the United States because his prior history indicated he was a

Nazi. 7 What specific acts were committed by the individual, which sources of




7 “The Report is a 204-page document prepared for the Attorney General by the Office of Special
Investigations, a unit within the Justice Department's Criminal Division, that details the wartime
activities of Kurt Waldheim, the former Secretary-General of the United Nations and former President



                                                25
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 31 of 37



information might be considered, the means by which an investigation was

conducted, and other sensitive issues would be implicated by disclosure.

        Similarly, in Ancient Coin Collectors Guild v. United States Dep't of State, a case

concerning reports relating to import restrictions on cultural artifacts from China,

Italy, and Cyprus, the “factual summaries . . . reflect an ‘exercise of judgment as to

what issues are most relevant to the predecisional findings and recommendations.’”

641 F.3d 504, 513-14 (2011) (emphasis added). Those judgments included “lists of

events selected to show whether a given type of item has been pillaged,” the

disclosure of which would harm agency decisionmaking by, e.g., indicating to the

public which coin collecting events drew scrutiny as bellwethers for determination

that artifacts had been pillaged. Id.

        The language from Ancient Coin Collectors relied upon by Defendant, that “the

legitimacy of withholding does not turn on whether the material is purely factual in

nature or whether it is already in the public domain, but rather on whether the

selection or organization of facts is part of an agency's deliberative process,” is thus

highly contingent. Id. First there must be a deliberative process, and second, specific

aspects of the decisionmaking process must be impacted in specific ways. The factual

“culling” in this case is solely from public unclassified documents and concerns a very

broad array of risks and harms not specific to any decisionmaker or decision.




of Austria. It provided the basis for an order issued by the Attorney General barring Mr. Waldheim
from entering the United States because of evidence that he may have participated in war crimes as an
officer in the army of Nazi Germany.” Mapother, 3 F.3d at 1535.


                                                26
    Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 32 of 37



        Ironically, the only possible “deliberative” material, which reveals how the

agency selects facts to use in the SNRA, was disclosed in full. The Guidance for FEMA

analysts to follow when making factual selections was produced without redaction.

Production 1-43. It discloses essentially the entire deliberative process by laying out

the steps which analysts followed in preparing the SNRA. The only new information

Plaintiffs could glean about the decisionmaking process from production of the

withheld material might be whether and how well the agency’s employees followed

those instructions -- which would not be a revelation of any policy-making process.

The Guidance instructs FEMA analysts on how to choose data that will be

“representative of likely U.S. conditions in the next 3-5 years.” See Guidance, at 12,

000021. 8 Where the selection of factual material is conducted “because it is a

representative of the whole, [and] not because it holds significant differences that

bear on the agency's deliberative process,” it should not be withheld. Cause of Action

Inst. v. United States Dep’t of Justice, 330 F. 3d 336, 354 (D.D.C. 2018).

        The information withheld was, according to the Guidance, selected precisely

because it is representative of the literature base for each risk. Nothing in the agency’s

declarations supports a finding that the factual material withheld here is part of a

deliberative process subject to Exemption 5.

        II.     SEGREGABILITY

        Where documents are not withheld in their entirety under an Exemption to

FOIA, “if the government can segregate and disclose non-privileged factual



8Discussion of representative data sampling appears throughout the Guidance, but specific examples
can be found at pages Bates stamped 000019-21, 25, 28, and 36-38,


                                               27
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 33 of 37



information within a document, it must.” Loving v. Dep't of Defense, 550 F.3d 32, 38

(D.C. Cir. 2008). It is “undisputed” that “non-exempt information that is ‘reasonably

segregable’ from exempt information must be disclosed.” Elec. Frontier Found. v.

United States DOJ, 739 F.3d 1, 12 (D.C. Cir. 2014) (citing 5 U.S.C. § 552(b)).

       Vaughn v. Rosen involved government affidavits which “made no clear

distinction . . . to enable the facts to be distinguished from the evaluative,

interpretative, or final conclusions” of allegedly deliberative materials. 523 F.2d at

1144. A Vaughn Index is prepared to comply with its holding and reasoning that the

government cannot “lump . . . facts, interpretation, evaluation, and recommendations

- into one mass to be protected.” Id. Even assuming that there is any pre-decisional,

deliberative material in the withholdings, there is some withheld material that is so

obviously not deliberative that it almost certainly indicates the “lumping together” of

materials forbidden by Vaughn. Production 000114, 146-347. For example, one block

of redaction covers the individual table of contents entries for 31-232 of the SNRA

Technical Appendix. Those pages, which also have their contents completely

redacted, contain the New and/or Updated Risk Summary Sheets from the SNRA, the

format of which is described in detail in the Guidance document. Production 000001,

000010-42.

       Those summaries are the “quantitative evidence base” of the SNRA.

Production 000012. They “typically include[] nice things to know about the

threat/hazard like qualitative descriptions, overview, narrative, [and] potential

mitigating factors.” Production 000016. While there may be defined areas in which

subject matter expert judgment is needed, there is no indication that policy judgment



                                           28
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 34 of 37



or recommendations are made. And where they are made, “judgments in the SNRA

are made explicit in a way that stakeholders, political leadership, and technical

reviewers can scrutinize, and which are expressed in quantitative terms having the

same, unambiguous meaning for all audiences.” Production 000035. Even assuming

those technical expert judgments are covered by the deliberative process, they are

clearly distinct from any underlying raw evidence in the structure established for

those pages, so there must be some purely factual material which can be produced.

       Defendant’s assertions of deliberative privilege appear to depend on whether

the subject matter appeared in the 2011 SNRA or not. The sweeping redaction of all

material that was not included in the 2011 SNRA, including even the table of contents,

is incompatible with FOIA’s requirement that the context matters. When making

determinations about segregability, “the context in which factual statements were

made in asserting that factual material cannot generally be withheld under the

deliberative process privilege” is a core concern. Elec. Frontier Found. v. U.S. Dep’t of

Justice, 739 F.3d 1, 12 (D.C. Cir. 2014). The SNRA Guidance shows that there is

plentiful factual information that could be extracted, at least including the table of

contents, references, and the factual bases in the technical appendix. The most heavily

redacted document is, ironically, the Technical Appendix which provides the factual

basis for the findings of the SNRA. Production 112-716.

       The Government is "entitled to a presumption that [it] complied with the

obligation to disclose reasonably segregable material," Hodge v. FBI, 703 F.3d 575,

582 (D.C. Cir. 2013) (citations omitted). This presumption however “does not obviate

its obligation to carry its evidentiary burden and fully explain its decisions on



                                           29
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 35 of 37



segregability.” Cause of Action Inst. v. United States DOJ, 330 F. Supp. 3d 336, 355

(D.D.C. 2018) (citing Mead Data Cent., , 566 F.2d at 261-62). To explain such decisions,

the agency must provide "a detailed justification and not just conclusory statements

to demonstrate that all reasonably segregable information has been released." Valfells

v. CIA, 717 F. Supp. 2d 110, 120 (D.D.C. 2010); see also Armstrong v. Exec. Office of the

President, 97 F.3d 575, 578 (D.C. Cir. 1996) (determining government affidavits

explained nonsegregability of documents with "reasonable specificity").

       Where it is not clear from the agency’s affidavits whether all reasonably

segregable information has been produced, “it will plainly be necessary and

appropriate” to conduct in camera review of the withheld materials. Quinon v. FBI, 86

F.3d 1222, 1227 (D.C. Cir. 1996) (citing S. Conf. Rep. No. 1200, 93d Cong., 2d Sess. 9

(1974), reprinted in 1974 U.S.C.C.A.N. 6267, 6287). In this case, the affidavits

presented by the agency plainly lack “specific information sufficient to place the

documents within the exemption” or specific analysis as to why each exemption

furthers the purpose of Exemption 5 over the public’s interest in disclosure. See 2016

FOIA Improvements Act, Pub. L. No. 114-185, 130 Stat. 538 (codified at 5 U.S.C. § 552).

“The burden is, of course, on the agency resisting disclosure, and if it fails to meet its

burden without in camera inspection, the District Court may order such inspection.”

EPA v. Mink, 410 U.S. 73, 93 (1973). Because in camera review is time-consuming and

burdensome for the court, this Court should instead grant summary judgment in

favor of disclosure.

                                     CONCLUSION




                                           30
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 36 of 37



       Congress enacted FOIA in order "to pierce the veil of administrative secrecy

and to open agency action to the light of public scrutiny." Dep't of the Air Force v. Rose,

425 U.S. 352, 361 (1976) (citation omitted). "The basic purpose of FOIA is to ensure

an informed citizenry, vital to the functioning of a democratic society, needed to check

against corruption and to hold the governors accountable to the governed." John Doe

Agency v. John Doe Corp., 493 U.S. 146, 152 (1989) (citation omitted). FEMA is masking

a fully adjudicated factual report behind the thin justification that it never received a

political stamp of approval while continuing to rely on it in subsequent risk-based

documents. In Star Wars: Return of the Jedi (1983), Emperor Palpatine presented the

illusion that the second Death Star was a work in progress and incapable of defending

itself, only to reveal when approached that it’s a trap: it was a fully armed and

operational battle station. Similarly, FEMA is hiding a fully armed and operational

SNRA from FOIA as a predecisional draft while relying on the legitimacy of its analysis

even today.

       For the reasons articulated above, and to uphold the will of Congress in

enacting FOIA and its amendments, Defendant’s motion for summary judgment

should be denied and Plaintiff’s cross-motion for summary judgment should be

granted as to all of the materials that the agency has wrongfully withheld. In the

alternative, the Court should take a representative section of the withheld materials

for in camera review and issue a ruling on the application of Exemption 5 to the

withheld materials based on such review.

                              Respectfully submitted on March 29, 2019,

                                     __/s/ _Paula Dinerstein_______ _
                                     Paula Dinerstein, DC Bar # 333971


                                            31
   Case 1:18-cv-00158-CKK Document 24-1 Filed 03/29/19 Page 37 of 37



                             Public     Employees       for   Environmental
Responsibility
                             962 Wayne Ave, Suite 610
                             Silver Spring, MD 20910
                             (202) 265-7337
                             pdinerstein@peer.org

                             Counsel for Plaintiff




                                   32
